DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on April 19, 2021. Claims 1-9 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010645309.1, filed on July 7, 2020.

Claim Objections
Claims 1, 3, and 5 are objected to because of the following informalities:
Claim 1, line 15, “functions” should read “the functions”.
Claim 1, lines 17-18, “sub-sensor systems” should read “the sub-sensor systems”.
Claim 3, line 3, “a failure scenario” should read “the failure scenario”.
Claim 3, lines 3-4, “a failure of the optical system” should read “the failure of the optical system”.
Claim 5, lines 9-10, “a failure of the front radar” should read “the failure of the front radar”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“error handling unit configured to maintain…” in claims 1-9.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “vehicle surroundings information” at line 7 is unclear. Specifically, it is unclear to the Examiner if this is the same “vehicle surroundings information” previously recited at line 3 or different.
Further, the limitation “the vehicle transverse guidance” at lines 9-10 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, the limitation “the vehicle longitudinal guidance” at lines 10-11 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 3, the limitation “vehicle surroundings information” at line 7 is unclear. Specifically, it is unclear to the Examiner if this is the same “vehicle surroundings information” previously recited in claim 1 or different.
As to claim 4, the limitation “the scope” at lines 7 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 5-9 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al., US 2020/0031362 A1, hereinafter referred to as LEE.
As to claim 1, LEE teaches a driver assistance system for a motor vehicle, comprising:
a vehicle surroundings sensor system configured to detect vehicle surroundings information, the vehicle surroundings sensor system including multiple sub-sensor systems (see at least FIG. 2 and paragraphs 45-46 regarding the external sensor 210), wherein the driver assistance system is configured, in a driving mode for hands-free driving, to carry out a vehicle guidance based on vehicle surroundings information detected by the vehicle surroundings sensor system, the vehicle guidance encompassing functions for the vehicle transverse guidance and for the vehicle longitudinal guidance (see at least paragraph 4 regarding an autonomous driving system may provide various functions, such as set speed keeping, inter-vehicle distance keeping, lane keeping, lane change, and the like. See also at least FIG. 2 and paragraphs 52-57 regarding the control circuit 270 may perform lane keeping control and inter-vehicle distance keeping control within the travel lane to prevent the travel speed of the vehicle from exceeding the target speed and prevent the vehicle from colliding with an object ahead); and
an error handling unit configured to, in the driving mode for hands-free driving, maintain the vehicle guidance by the driver assistance system with different restrictions of functions of the vehicle guidance (see at least Abstract and paragraphs 52-56 regarding when the failure is detected, the control circuit 270 may output a warning signal for a transfer (or handover) of control of the vehicle, using the output device 250 for a first time interval (e.g., about 4 s). According to another form, when the failure is detected, the control circuit 270 may control the steering device 230 and the acceleration/deceleration device 240 for the first time interval to maintain the travel lane of the vehicle and the distance between the vehicle and a front vehicle), and to output a vehicle guidance take-over request to a person driving the vehicle, in different failure scenarios of sub-sensor systems of the vehicle surroundings sensor system (see at least paragraph 54, 58, and 69-71 regarding when the failure is detected, the control circuit 270 may output a warning signal for a transfer (or handover) of control of the vehicle, using the output device 250 for a first time interval (e.g., about 4 s)).
As to claim 2, LEE teaches wherein the vehicle surroundings sensor system includes a sub-sensor system in the form of a front radar and a sub-sensor system in the form of an optical system (see at least paragraph 46 regarding the external sensor 210 may detect information about surroundings of the vehicle. The external sensor 210 may include, for example, radar, lidar, and/or a camera), the error handling unit being configured to, in the driving mode for hands-free driving, maintain the vehicle guidance by the driver assistance system at least within a scope of the vehicle longitudinal guidance, in a failure scenario in which a failure of the optical system is detected (see at least paragraphs 52-54 regarding when the failure is detected, the control circuit 270 may control the steering device 230 and the acceleration/deceleration device 240 for the first time interval to maintain the travel lane of the vehicle and the distance between the vehicle and a front vehicle).
As to claim 3, LEE teaches wherein the error handling unit is configured to, in the driving mode for hands-free driving, in a failure scenario in which a failure of the optical system is detected, maintain the vehicle guidance by the driver assistance system at least within the scope of the vehicle longitudinal guidance and a limited vehicle transverse guidance, based on vehicle surroundings information detected by the front radar, the limited vehicle transverse guidance being limited to a vehicle transverse guidance without lane change (see at least paragraphs 52-56 regarding when the failure is detected, the control circuit 270 may control the steering device 230 and the acceleration/deceleration device 240 for the first time interval to maintain the travel lane of the vehicle and the distance between the vehicle and a front vehicle. The control circuit 270 may perform lane keeping control and inter-vehicle distance keeping control within the travel lane to prevent the travel speed of the vehicle from exceeding the target speed and prevent the vehicle from colliding with an object ahead. See also at least paragraphs 60-61 regarding when the lidar sensor fails, the failure may be included in the first category since the control circuit 270 is capable of recognizing an object ahead using the camera and the radar. See also at least paragraph 69).
As to claim 4, LEE teaches wherein the vehicle surroundings sensor system includes a sub-sensor system in the form of a front radar and a sub-sensor system in the form of an optical system (see at least paragraph 46 regarding the external sensor 210 may detect information about surroundings of the vehicle. The external sensor 210 may include, for example, radar, lidar, and/or a camera), the error handling unit being configured to, in the driving mode for hands-free driving, maintain the vehicle guidance by the driver assistance system within the scope of a vehicle guidance without acceleration, in a failure scenario in which a failure of the front radar is detected (see at least paragraphs 52-56 regarding when the failure is detected, the control circuit 270 may control the steering device 230 and the acceleration/deceleration device 240 for the first time interval to maintain the travel lane of the vehicle and the distance between the vehicle and a front vehicle. The control circuit 270 may perform lane keeping control and inter-vehicle distance keeping control within the travel lane to prevent the travel speed of the vehicle from exceeding the target speed and prevent the vehicle from colliding with an object ahead. The control circuit 270 may control the acceleration/deceleration device 240 for a second time interval (e.g., about 6 s) to reduce the travel speed (e.g., 100 kph) of the vehicle to a target speed (e.g., 65 kph). See also at least paragraphs 60-61 regarding for example, when the lidar sensor fails, the failure may be included in the first category since the control circuit 270 is capable of recognizing an object ahead using the camera and the radar).
As to claim 6, LEE teaches wherein the driver assistance system includes a localization system configured to provide localization information, wherein the driver assistance system is configured to, in the driving mode for hands-free driving, carry out the vehicle guidance based on the vehicle surroundings information detected by the vehicle surroundings sensor system, and based on the localization information provided by the localization system, and wherein the error handling unit is configured to, in the driving mode for hands-free driving, maintain the vehicle guidance by the driver assistance system based on the vehicle surroundings information detected by the vehicle surroundings sensor system, and to output the vehicle guidance take-over request to the person driving the vehicle, in a failure scenario in which a failure of the localization system is detected (see at least paragraphs 52-56 regarding the control circuit 270 may have the following technologies implemented therein: a sensor fusion technology for combining the information perceived by the sensors; a map processing technology for using a detailed map in the autonomous driving; a precise positioning technology for estimating the precise position of the vehicle by combining GPS and the sensor information. When the failure is detected, the control circuit 270 may output a warning signal for a transfer (or handover) of control of the vehicle, using the output device 250 for a first time interval (e.g., about 4 s)).
As to claim 7, LEE teaches wherein the driver assistance system includes a driver monitoring sensor system, and wherein the error handling unit is configured to, in the driving mode for hands-free driving, maintain the vehicle guidance by the driver assistance system, and to output the vehicle guidance take-over request to the person driving the vehicle, in a failure scenario in which a failure of the driver monitoring sensor system, or a failure of a sub-sensor system of the driver monitoring sensor system, is detected (see at least paragraphs 52-58 regarding a driver status detection module. When the failure is detected, the control circuit 270 may output a warning signal for a transfer (or handover) of control of the vehicle, using the output device 250 for a first time interval (e.g., about 4 s). According to another form, when the failure is detected, the control circuit 270 may control the steering device 230 and the acceleration/deceleration device 240 for the first time interval to maintain the travel lane of the vehicle and the distance between the vehicle and a front vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., US 2020/0031362 A1, hereinafter referred to as LEE, in view of JI, US 2019/0197324 A1, hereinafter referred to as JI, respectively.
As to claim 5, LEE teaches wherein the error handling unit is configured to, in the driving mode for hands-free driving, in an error scenario in which a functional degradation of the front radar is detected, to maintain the vehicle guidance by the driver assistance system within the scope of the vehicle guidance without acceleration (see at least paragraphs 52-56 regarding when the failure is detected, the control circuit 270 may control the steering device 230 and the acceleration/deceleration device 240 for the first time interval to maintain the travel lane of the vehicle and the distance between the vehicle and a front vehicle. The control circuit 270 may perform lane keeping control and inter-vehicle distance keeping control within the travel lane to prevent the travel speed of the vehicle from exceeding the target speed and prevent the vehicle from colliding with an object ahead. See also at least paragraphs 60-61 regarding for the inability to control the distance between the vehicle and the forward vehicle may refer to, for example, a state in which there are abnormalities in all of the camera, the radar, and the lidar).
LEE teaches when the failure is detected, the control circuit 270 may output a warning signal for a transfer (or handover) of control of the vehicle, using the output device 250 for a first time interval (e.g., about 4 s) (see at least paragraph 54, LEE), however, LEE does not explicitly teach outputting the vehicle guidance take-over request to the person driving the vehicle with a lower warning level than in a case of the failure scenario in which a failure of the front radar is detected.
However, such matter is taught by JI (see at least paragraphs 60-61 regarding the display 303 may provide a warning according to a degree of danger for the driver or passenger. More specifically, when the vehicle 1 changes lanes, the display 303 may provide different warnings according to different degrees of danger for the driver or passenger. See also at least paragraph 69 regarding the vehicle 1 may provide the driver with haptic warnings using the different strengths of vibration. For example, at least one of the spoke 321 and the handle wheel 322 may vibrate with a degree of strength corresponding to a degree of danger decided when the vehicle 1 changes lanes to thereby provide various warnings to the user. More specifically, at least one of the spoke 321 and the handle wheel 322 may vibrate more strongly at a higher degree of danger so as to provide a high level of warning to the driver).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of JI which teaches outputting the vehicle guidance take-over request to the person driving the vehicle with a lower warning level than in a case of the failure scenario in which a failure of the front radar is detected with the system of LEE as both systems are directed to a system and method for assisting the driver and providing effective collision avoidance control, and one of ordinary skill in the art would have recognized the established utility of outputting the vehicle guidance take-over request to the person driving the vehicle with a lower warning level than in a case of the failure scenario in which a failure of the front radar is detected and would have predictably applied it to improve the system of LEE.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., US 2020/0031362 A1, hereinafter referred to as LEE, in view of BARTELS et al., US 2015/0120124 A1, hereinafter referred to as BARTELS, respectively.
As to claim 8, LEE does not explicitly teach escalating the vehicle guidance take-over request using multiple warning levels when a detection of a take-over of the vehicle guidance by the person does not materialize.
However, such matter is taught by BARTELS (see at least paragraphs 20-26 and 51 regarding if the driver attempts to activate the pilot in the non-ready state, this is not allowed and the failed activation attempt is indicated to the driver optically and/or acoustically in a suitable manner. This can be carried out, for example, by means of a pop-up in the combination instrument and/or a warning tone or tone sequence. If the driver also removes his hands from the steering wheel after a failed activation attempt, he is again given an even more intensive optical and/or acoustic warning and is requested to put his hands on the steering wheel again. The fact of whether or not the driver has his hands on the steering wheel can be detected by measuring the manual steering torque or by means of suitable sensors in the steering wheel, for example pressure sensors or capacitive sensors).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of BARTELS which teaches escalating the vehicle guidance take-over request using multiple warning levels when a detection of a take-over of the vehicle guidance by the person does not materialize with the system of LEE as both systems are directed to a system and method for detecting the failure in the system and assisting the driver, and one of ordinary skill in the art would have recognized the established utility of escalating the vehicle guidance take-over request using multiple warning levels when a detection of a take-over of the vehicle guidance by the person does not materialize and would have predictably applied it to improve the system of LEE.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al., US 2020/0031362 A1, hereinafter referred to as LEE, in view of KATO et al., US 2020/0307646 A1, hereinafter referred to as KATO, respectively.
As to claim 9, LEE does not explicitly teach wherein the error handling unit is configured to, when a detection of a take-over of the vehicle guidance by the person does not materialize during a minimum duration, carry out an automated stopping process, and terminate the vehicle guidance by the driver assistance system, after elapse of the minimum duration.
However, such matter is taught by KATO (see at least paragraphs 75-84 regarding the autonomous stopping mode is activated when the driver fails to acknowledge a request for intervention (handover request) within a prescribed time period after a handover request is made via a notification interface such as the display unit 31 and the sound generator 32. The acknowledgement of the handover request may be detected when the autonomous driving level switch 13 is operated or when the input interface 33 detects an input thereto. When the autonomous stopping mode is activated, the control unit 15 autonomously drives the vehicle to the stop position of the selected stop area).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KATO which teaches wherein the error handling unit is configured to, when a detection of a take-over of the vehicle guidance by the person does not materialize during a minimum duration, carry out an automated stopping process, and terminate the vehicle guidance by the driver assistance system, after elapse of the minimum duration with the system of LEE as both systems are directed to a system and method for detecting the failure in the system and assisting the driver, and one of ordinary skill in the art would have recognized the established utility of having wherein the error handling unit is configured to, when a detection of a take-over of the vehicle guidance by the person does not materialize during a minimum duration, carry out an automated stopping process, and terminate the vehicle guidance by the driver assistance system, after elapse of the minimum duration and would have predictably applied it to improve the system of LEE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fung et al. (US 2016/0001781 A1) regarding a method for controlling vehicle systems includes receiving monitoring information from one or more monitoring systems and determining a plurality of driver states based on the monitoring information from the one or more monitoring systems.
MATSUNO et al. (US 2016/0114811 A1) regarding a system that can perform appropriate failsafe control so that sufficient safety is secured even when an acquisition failure of travel environment information occurs and a failure occurs in a steering system used to execute a lane change while executing overtaking control using an automatic driving technique.
Herbach et al. (US 2017/0057510 A1) regarding a system and method for determining instructions for pulling over an autonomous vehicle.
KIM et al. (US 2017/0169627 A1) regarding a method for failure diagnosis and calibration of sensors for advanced driver assistance systems (ADAS) that can implement the failure diagnosis and error calibration of the sensors used in ADAS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666